Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart H. Mayer on 7/19/2021.

Allowable Subject Matter
Claims 1-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  By this amendment, claim 17 is cancelled, which obviates a rejection under 35 U.S.C. 112(d), because claim 17 broadened the scope of claim 1.  The claims are now limited to a method for examining a sample by microscopy in which an initial image is recorded as an image having a maximum two-dimensional resolution ([0044], [0075] of the specification.), rather than a maximum two-dimensional resolution or a three-dimensional image.  Although the prior art, Boccara, discloses in analogous art taking a three-dimensional overview image of a sample to identify areas of interest ([0047]), Boccara does not disclose recording an initial image as a maximum two-dimensional resolution.  Additionally, as pointed out on page in the applicant’s response on 6/16/2021, Bocarra does not disclose “a contrast for recording the microscopic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE M LOTFI/Examiner, Art Unit 2425